Exhibit Summary of 2009 Non-Employee Director Compensation (March 2, 2009) The Non-employee Director compensation plan for 2009 (the "Plan") applies solely to members of the Company's board of directors who are not employees of the Company (each, a "Non-employee Director", and collectively, the "Non-employee Directors").Pursuant to the Plan, each Non-employee Director will receive: (i) an annual cash compensation of $21,000; and (ii) an annual award of such number of shares of the Company's common stock that has aFair Market Value (as defined in the Company's Amended and Restated 2005Stock Incentive Plan)of $28,000 on March 2, 2009.Each Non-employee Director serving on the Company's Audit Committee will receive an additional $875 per quarter in cash.
